— Judgment unanimously affirmed. Memorandum: The proof of defendant’s guilt is strong, if not overwhelming. Obviously, the jury discredited defendant’s testimony and, considering the entire record, we find that the verdict fully accords with the weight of the evidence. We find no indication in the record of ineffective assistance of counsel and we cannot say that the alleged acts of prosecutorial misconduct deprived defendant of a fair trial. (Appeal from judgment of Supreme Court, Erie County, Marshall, J.— attempted murder, first degree.) Present — Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.